Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160438(49)(50)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160438
  v                                                                  COA: 343237
                                                                     Muskegon CC: 17-002316-FC
  JOHNNIE LEE BROWN, III,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to add issues and
  to extend the time for filing the supplemental application for leave to appeal are
  GRANTED. The supplemental application will be accepted for filing if submitted on or
  before December 23, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2019

                                                                               Clerk